PER CURIAM.
This cause has been heard and considered upon the record and upon the briefs and oral arguments of attorneys for the respective parties; and it appearing from the full memorandum opinion of the district court filed July 23, 1946, overruling the motion of *716the plaintiff (now appellant) for a new trial, that the district court properly directed the jury to find for the defendant in the light of the Kentucky authorities applied to the facts in evidence, the judgment of the district court is affirmed.